            Case 2:20-cv-03529-JMY Document 8 Filed 10/26/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                                   U.S. COURTHOUSE
                              INDEPENDENCE MALL WEST
                                 601 MARKET STREET
                                PHILADELPHIA, PA 19106


                                                                        October 26, 2020

Andrew Teitelman
380 Red Lion Road, Suite 21
Huntingdon Valley, PA 19006



                     RE: Michael Melvin, et al. v. Hon. James F. Kenney, et al.
                               Civil Action No. 20-cv-3529-JMY


Dear Counsel:

       A review of the Court’s records shows that service of the complaint has not been made in
the above-captioned action. 1

       Rule 4(m) of the Federal Rules of Civil Procedure requires that the defendant(s) must be
served with the complaint within ninety days after the complaint is filed. If service is not made
by November 25, 2020, the action will be dismissed as to the below named Defendant without
prejudice for lack of prosecution unless good cause for failure to comply with Rule 4(m) is
shown prior to that time.



                                                Sincerely,

                                                /s/ Dedra Brannan
                                                Dedra Brannan
                                                Deputy Clerk to Judge John M. Younge




        1
        The Court finds that Plaintiffs have not perfected service of original process upon Defendant
Emily Baker-White doing business as The Plain View Project.
